ምንም ማድረግ ነው.
Nothing to do.
Can't load full results
Try again
Retrying...
Retrying...

DETAILED ACTION

This Office Action is in response to the communication filed on 05/03/2021. 
Status of the claims:
Claims 2, 9 and 16 are cancelled by the Examiner’s Amendment dated 02/03/2021.
Claims 1, 3-8, 10-15 and 17-20 are pending. The detail office action to the pending claims s as shown below. 

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the submission, filed on 05/03/2021.  Since the continued examination under 37 CFR 1.114 is requested by the Applicant, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the Applicant's submission filed on 05/03/2021has been entered.


Response to Information Disclosure Statement
The information disclosure statements filed on May 3, 2021, has been acknowledged and considered by the examiner. Initialed copy of the PTO-1449 is included in this correspondence. 

 
Allowable Subject Matter
Pending claims 1, 3-8, 10-15 and 17-20 contain allowable subject matter. 
The following is an examiner's statement of reasons for allowance: 
The claimed subject matter in pending claims 1, 3-8, 10-15 and 17-20  is patentably distinguishable from the prior art; therefore is allowable. Prior art, alone or in combination, fails to disclose the invention as a whole, more specifically, the underlined portion, as recited in independent claims 1, 8, 15 and their dependent claims.  

	Regarding Claim 1

an intra-symbol multi-dimensional modulator (ISMM), the ISMM comprising:
a dimensional mapper configured to receive transmit data to provide a plurality of outputs for a plurality of different dimensions, wherein the plurality of different dimensions is greater than two dimensions;
a plurality of dimensional modulators coupled to the dimension mapper, the plurality of dimensional modulators configured to receive the plurality of outputs and to provide a plurality of modulated outputs for the plurality of different dimensions, the plurality of dimensional modulators configured to convey data distributed among a plurality of discrete locations within a symbol, wherein the plurality of dimensional modulators employ dimensional definitions comprising amplitude changes from a nominal amplitude, wherein the amplitude changes are present at distinct locations along a carrier cycle of a carrier wave;
a combiner configured coupled to the plurality of dimensional modulators, the combiner configured to receive the plurality of modulated outputs, to combine the plurality of plurality of modulated outputs, and to provide a transmit signal; and
a transmit filter coupled to the ISMM, the transmit filter configured to receive the transmit signal and to provide a filtered transmit signal.


	Regarding Claim 8
A method comprising:
performing intra-symbol multi-dimensional modulation (ISMM), wherein the performing the ISMM comprises:
dimensionally mapping transmit data to a plurality of outputs for a plurality of different dimensions, wherein the plurality of different dimensions is greater than two dimensions;
dimensionally modulating, at a plurality of dimensional modulators, the plurality of outputs over the plurality of different dimensions to provide a plurality of modulated outputs for the plurality of different dimensions, the dimensionally modulating performed to convey data distributed among a plurality of discrete locations within a symbol, wherein the plurality of dimensional modulators employ dimensional definitions comprising amplitude changes from a nominal amplitude, wherein the amplitude changes are present at distinct locations along a carrier cycle of a carrier wave;
combining the plurality of modulated outputs to provide a transmit signal; and
filtering, at a transmit filter, the transmit signal to provide a filtered transmit signal.

Regarding Claim 15
A communication system comprising:
a transmit data source configured to provide transmit data;
an intra-symbol multi-dimensional modulator (ISMM), the ISMM comprising:

a plurality of dimensional modulators coupled to the dimension mapper, the plurality of dimensional modulators configured to receive the plurality of outputs and to provide a plurality of modulated outputs for the plurality of different dimensions, the plurality of dimensional modulators configured to convey data distributed among a plurality of discrete locations within a symbol, wherein the plurality of dimensional modulators employ dimensional definitions comprising amplitude changes from a nominal amplitude, wherein the amplitude changes are present at distinct locations along a carrier cycle of a carrier wave;
a combiner configured coupled to the plurality of dimensional modulators, the combiner configured to receive the plurality of modulated outputs, to combine the plurality of plurality of modulated outputs, and to provide a transmit signal;
a transmit filter coupled to the ISMM, the transmit filter configured to receive the transmit signal and to provide a filtered transmit signal; and
a transmitter coupled to the transmit filter, the transmitter configured to transmit the filtered transmit signal.

Regarding Claims 3-7, 10-14 and 17-20
Claims 3-7, 10-14, and 17-20 are dependent claims having claims 1, 8 and 15, respectively, as base claims and therefore incorporate their respective features. These claims are patentably distinguishable from the prior art at least by reason of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reference(s) US20100008438 to Kao et al. and US20050152328 to Sadri et al. are cited references and are considered pertinent to applicant's disclosure. Regarding the subject matter of claims 1, 8 and 15, said cited references, for example Kao discloses Apparatus, a method and a communication system (e.g. Figs. 2-3) comprising: an intra-symbol multi-dimensional modulator (ISMM) (e.g. 214), the ISMM comprising: a dimensional mapper (e.g. 312) configured to receive transmit data to provide a plurality of outputs for a plurality of different dimensions (e.g. Figs. 2-3, Para [0007]-[0008]); a plurality of dimensional modulators (e.g. 300) coupled to the dimension mapper, the plurality of dimensional modulators configured to receive the plurality of outputs and to provide a plurality of modulated outputs for the plurality of different dimensions, the plurality of dimensional modulators configured to convey data distributed among a plurality of discrete locations within a symbol (e.g. Figs. 3-5, Para [0010], [0028], [0037], [0042]); and  transmit filter coupled to the ISMM, the transmit filter configured to receive the transmit signal and to provide a filtered transmit signal  (e.g. Para [0003] [0011], [0029]): provides transmit signal conforming to a desired characteristic). Sadri’s invention directed to data . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BERHANU TADESE/Primary Examiner, Art Unit 2632